Citation Nr: 1110985	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  05-29 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for the residuals of a cerebral vascular accident.

3.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971, from May 1981 to June 1981, from November 1990 to July 1991, and from September 1991 to December 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  


FINDINGS OF FACT

1.  The Veteran's service treatment records do not show that his hypertension manifested during a period of active service or for approximately eight years after his discharge from his last period of active service.

2.  The Veteran experienced a cerebral vascular accident approximately eight years after his discharge from his last period of active service, and there is no medical evidence of record linking the Veteran's cerebral vascular accident to either his military service or to a service-connected disability.

3.  While in service, the Veteran denied of experiencing any psychiatric symptoms; and the Veteran's service treatment records contain no reference to any complaints of, or treatment for, any psychiatric symptoms or disorders while the Veteran was in military service.

4.  The Veteran has not been diagnosed with PTSD.

5.  The Veteran was first diagnosed with a chronic adjustment disorder approximately 13 years after service and was first diagnosed with major depressive disorder approximately 16 years after service, and there is no medical evidence of record suggesting that a psychiatric disorder, however diagnosed, had its onset in or is otherwise related to the Veteran's military service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2010).

2.  The criteria for service connection for the residuals of a cerebral vascular accident have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2010).

3.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by letters issued in August and November 2003, which explained the criteria for establishing service connection, and which were sent prior to the initial adjudication of the Veteran's claims.
Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment and personnel records have been obtained, as have VA treatment records.  Furthermore, the Veteran indicated that he only receives VA treatment.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with a VA psychiatric examination (the report of which was associated with the claims file).  The Board finds this VA examination to be thorough and adequate in that it provides a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  

The Veteran was not afforded a VA examination to address the relationship, if any, between his military service and either his hypertension or his cerebral vascular accident.  However, as the evidence of record fails to suggest such a nexus, the duty to provide an examination was not triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is only warranted when the medical evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits).  

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of the denial of the Veteran's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 
Service Connection Claims

Service connection may be granted for disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for a disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA), or an injury incurred in or aggravated while performing inactive duty training (INACDUTRA).  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131. 

Establishing service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).  

Service connection is not warranted for diseases unless the individual was on active duty or active duty for training at the time of the disablement or death due to the injury or disease.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993); VAOPGCPREC 86-90.  "Injury" is defined as harm resulting from some type of external trauma and "disease" is defined as harm resulting from some type of internal infection or degenerative process.  VAOPGCPREC 4-2002.

Hypertension and Residuals of a Cerebral Vascular Accident 

The Veteran claims that his currently diagnosed hypertension and related cerebral vascular accident, which he experienced in 1999, are related to his military service.  

As referenced above, the Veteran may only be awarded service connection for diseases, such as hypertension, if the disease first manifested during a period of active service, or if it is shown that the condition was aggravated by service.  See Brooks, 5 Vet. App. at 485; VAOPGCPREC 86-90.  The Board further notes that hypertension , as defined for VA purposes, is a diastolic blood pressure predominantly 90mm or more and isolated systolic hypertension as systolic blood pressure predominantly 160mm or more with a diastolic blood pressure of less than 90mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

The Veteran's service treatment records include records from both his active and reservist service and date from March 1969 to December 1991.  Of the blood pressure readings recorded during this time, blood pressure readings elevated for VA purposes were recorded in October 1974, September 1982, and September 1990.  However, none of these readings were recorded during a period of active service.  The elevated reading in September 1990 was obtained on a retention physical, prior to going on active duty.  However, the Veteran denied having ever been diagnosed with hypertension at that time.  Moreover, during the Veteran's December 1991 separation examination, the Veteran's blood pressure reading was recorded as 124/70, and the separation examination report notes no abnormalities of the Veteran's vascular system.  Similarly, the Veteran denied experiencing high or low blood pressure in his corresponding medical history report.  

In addition to the lack of elevated blood pressure readings recorded during active service, the Veteran's active service treatment records fail to reflect any reference to or treatment for hypertension (or a related cerebral vascular accident).  

While the Veteran underwent cardiovascular testing in September 1991 because an Army Over-40 medical screening had suggested a possible cardiovascular condition, the related treatment records fail to reference any suspected or diagnosed hypertension.  Additionally, testing was negative for angina, ischemia, or arrhythmia and the Veteran demonstrated good exercise tolerance.  

The Veteran's post-service treatment records reflect that in August 1999 when reporting for a VA examination to assess the severity of a service-connected condition not on appeal, the Veteran reported falling four days prior to the time of the examination and experiencing left-sided weakness thereafter.  The examiner noted elevated blood pressure readings of 207/95 and 210/96 and accordingly referred the Veteran for a CT scan and in-patient evaluation to determine whether the Veteran had experienced a stroke or whether a stroke was impending.  After the relevant diagnostic testing was conducted, it was concluded that the Veteran had experienced an acute right cerebral vascular accident, and he was assessed with hypertension.  

The Veteran's subsequent VA treatment records and VA examination reports (conducted in conjunction with other claims) continue to reference the Veteran's current hypertension and 1999 acute cerebral vascular accident, but fail to include any notes or opinions suggesting a relationship between the Veteran's military service and either his hypertension or his cerebral vascular accident.

In summary, the evidence of record reflects that the Veteran had no elevated blood pressure readings for VA purposes during any period of active service and that his hypertension and cerebral vascular accident were both diagnosed approximately eight years after his discharge from his last period of service.

The Board specifically acknowledges its consideration of the lay evidence of record when adjudicating this claim, including the Veteran's report of having high blood pressure during his last period of active service (which he refers to as his Gulf War service).  However, as outlined above, the Veteran's blood pressure readings recorded during his active service were not elevated for VA purposes.  Moreover,  the Veteran, as a lay person, is not competent to offer an opinion regarding the onset of his hypertension.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that lay persons, such as the Veteran, are not medically qualified to prove a matter requiring medical expertise, such as an opinion as to diagnosis or medical causation).  Furthermore, while the Veteran is competent to report experiencing symptoms of various medical problems, see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required), hypertension by its nature is largely asymptomatic, and the Veteran's treatment records reflect his report that he was unaware that he had either hypertension or had experiencing a cerebral vascular accident until his diagnosis in 1999.  For example, the Veteran's medical history reports from his periods of active service consistently reflect his denial of having experienced high or low blood pressure, making it unclear how he can now determine that he had hypertension during service when he was denying having high blood pressure at that time.

Accordingly, as the evidence fails to suggest a relationship between the Veteran's military service and either his hypertension or his cerebral vascular accident, a basis for granting service connection for these disorders has not presented, and the Veteran's appeal of these claims is denied.

Psychiatric Disorder

The Veteran is seeking service connection for an acquired psychiatric disorder, which he has claimed as PTSD.  The Veteran reports that he developed PTSD as the result of his in-service stressful experiences, including an in-service fall from his bunk bed resulting in a basal skull fracture (the record reflects that the Veteran was unconscious at the time of his fall), as well as witnessing Scud missile attacks and seeing dead bodies during his two months of foreign service in the Persian Gulf.

At the outset of this discussion, the Board notes that the evidence of record fails to reflect that the Veteran has ever been diagnosed with PTSD.  In fact, at a VA examination in October 2009, the examiner specifically opined that the Veteran did not have a symptom set that met the criteria for a diagnosis of PTSD.  The examiner acknowledged that PTSD screens had been positive, but found that the Veteran did not verbalize symptoms consistent with such a diagnosis, nor were such symptoms shown in his treatment records.  This opinion has not been challenged by any other medical opinion, and the Board therefore finds that the criteria for service connection for PTSD have not been met, as a diagnosis of a current disability is a fundamental requirement for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that in the absence of proof of a present disability, there can be no valid claim).

The Court of Appeals for Veterans Claims (Court) has recognized that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has recharacterized the issue of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder to include PTSD and will accordingly consider whether the evidence of record reflects that the Veteran has any acquired psychiatric disorder that had its onset in or is otherwise related to his military service.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim").

In that regard, the Board notes that the Veteran's VA treatment records reflect that he has been diagnosed with several acquired psychiatric disabilities, including a chronic adjustment disorder with depressed mood (as well as alcohol and cocaine dependence) in 2004 and major depressive disorder in 2007 and again at the 2009 VA psychiatric examination.  However, the Veteran's service treatment records fail to reflect any psychiatric treatment during service or reference to any diagnosed psychiatric disorders, and the Veteran's various medical history reports completed during service (including his December 1991 post-deployment questionnaire) reflect his consistent denial of experiencing any psychiatric symptoms, including depression or excessive worry, frequent trouble sleeping, and nervous trouble of any sort.  Moreover, the Veteran's post-service psychiatric treatment records fail to suggest that the Veteran's current psychiatric disorders are related to service, and the VA psychiatrist who conducted the Veteran's 2009 VA examination opined that the Veteran's current major depressive disorder is attributable to his 1999 cerebral vascular accident, which was determined by the Board in this decision not to be related to the Veteran's military service.  The examiner based his opinion on the Veteran's reported history of the onset of his depression during his 2009 VA examination and the Veteran's psychiatric history noted in his VA treatment records.

Thus, the evidence of record reflects the Veteran's in-service denials of experiencing any psychiatric symptoms, the lack of a current diagnosis of PTSD, and the lack of any medical evidence of record linking the Veteran's current chronic adjustment disorder or major depressive disorder to service or to a service connected disability.

The Board specifically acknowledges its consideration of the lay evidence of record when adjudicating this claim, including the Veteran's contention that he has a psychiatric disorder, PTSD, as the result his in-service stressful experiences.  However, the Veteran is not currently diagnosed with PTSD, and the Veteran, as a lay person, is not qualified to attribute his current psychiatric symptoms to PTSD or any other service-related acquired psychiatric disorder.  See Espiritu, 2 Vet. App. at 494-95.  Moreover, while the Veteran has been diagnosed with both a chronic adjustment disorder and a major depressive disorder since his discharge from service, these disorders were diagnosed many years after service (in 2004 and 2007 respectively).  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  Furthermore, there are no medical opinions of record suggesting a relationship between the Veteran's current psychiatric disorders and his military service.

Given the evidence as set forth above, the Board concludes that a basis for granting service connection for an acquired psychiatric disorder has not been presented.  Accordingly, the Veteran's appeal of this issue is denied.


ORDER

Service connection for hypertension is denied.

Service connection for the residuals of a cerebral vascular accident is denied.

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


